Citation Nr: 1106735	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-19 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a 
service-connected scar, right face, residual of laceration.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from September 1983 to 
September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  The Veteran's scar is curvilinear on the right side of his 
face and measures 9.5 centimeters long and .2 centimeters wide, 
is discolored in an area less than six square inches, and is 
minimally depressed.  The scar is not unstable, and does not 
exhibit any abnormal texture, adherence to underlying tissue, 
gross distortion, or induration.  

2.  The Veteran's scar was painful in the February 2006 
examination.  The Veteran has competently and credibly asserted 
that his scar is painful throughout this appeal, describing 
weekly instances of sharp, stinging pain along the scar.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for a scar, right face, residual of laceration, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.118, Diagnostic Code 7800 (2010).

2.  The criteria for a separate initial rating of 10 percent for 
a scar, right face residual of laceration, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.118, Diagnostic Code 7804 (in effect prior to October 23, 
2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In February 2006, 
March 2006, and October 2008 letters, the Veteran was notified of 
the information and evidence needed to substantiate and complete 
the issue on appeal.  Additionally, the March 2006 letter 
provided him with the general criteria for the assignment of an 
effective date and initial rating.  Id.  

Furthermore, as a claim for an increased initial rating is a 
downstream issue from that of service connection, the appellant 
bears the burden of demonstrating prejudice resulting from 
defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  

The Board notes that, in the present case, initial notice was 
issued prior to the April 2006 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was overruled by the U.S. Court 
of Appeals for the Federal Circuit, and is no longer binding on 
the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issue on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA medical records.  He has also 
been afforded VA medical examinations on several occasions, most 
recently in August 2009.  The Board notes that the VA examination 
report contains sufficiently specific clinical findings and 
informed discussion of the pertinent history and clinical 
features of the disability on appeal, and is adequate for 
purposes of this appeal.  The Board is not aware, and the Veteran 
has not suggested the existence of, any additional pertinent 
evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the 
assignment of initial ratings is under consideration, the level 
of disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 C.F.R. 
§ 4.7.  

The Veteran's service-connected facial scar is currently rated by 
the RO under the provisions of Diagnostic Code (DC) 7800.  The 
Board notes that, following the RO's April 2006 decision granting 
service connection for a facial scar and assigning a 30 percent 
rating, and while the Veteran's appeal was pending, 38 C.F.R. 
§ 4.118 for rating skin disabilities was amended, effective 
October 23, 2008.  See 73 Fed. Reg. 54708-01, 54710 (September 
23, 2008).  

Under both the prior and the amended regulations, a 30 percent 
rating is assigned under DC 7800 for visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or with two or three 
characteristics of disfigurement.  A 50 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips) or with four or five characteristics of 
disfigurement.  See 38 C.F.R. § 4.118, DC 7800 (2010).

Note (1) to amended DC 7800 provides that, for the purposes of 
evaluating skin disabilities under DC 7800, the 8 characteristics 
of disfigurement are (1) scar 5 or more inches (13 or more 
centimeters) in length; (2) scar at least 1/4 inch (0.6 
centimeters) wide at its widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper- pigmented in an area 
exceeding 6 square inches (39 square centimeters); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding 6 square inches (39 square centimeters); 
(7) underlying soft tissue missing in an area exceeding 6 square 
inches (39 square centimeters); and (8) skin indurate and 
inflexible in an area exceeding 6 square inches (39 square 
centimeters).  See 38 C.F.R. § 4.118, DC 7800, Note (1) (in 
effect prior to October 23, 2008) (2010).

Note (2) to DC 7800 applies to tissue loss of the auricle or 
anatomical loss of the eye, and is inapplicable in the present 
case.  See 38 C.F.R. § 4.118, DC 7800, Note 2 (in effect prior to 
October 23, 2008) (2010).

Note (3) to DC 7800 directs that unretouched color photographs be 
taken into consideration when evaluating under these criteria.  
See 38 C.F.R. § 4.118, DC 7800, Note 3 (in effect prior to 
October 23, 2008) (2010).

Amended DC 7800 adds Note (4) directing separately evaluate 
disabling effects other than disfigurement that are associated 
with an individual scar(s) of the head, face, or neck, such as 
pain, instability, and residuals of associated muscle or nerve 
injury, under the appropriate diagnostic code(s) and apply § 4.25 
to combine the evaluation(s) with the evaluation assigned under 
this diagnostic code.  See 38 C.F.R. § 4.118, DC 7800, Note 4 
(2010).

Amended DC 7800 also adds Note (5) clarifying that the 
characteristic(s) of disfigurement may be caused by one scar or 
by multiple scars; the characteristic(s) required to assign a 
particular evaluation need not be caused by a single scar in 
order to assign that evaluation.  See 38 C.F.R. § 4.118, DC 7800, 
Note 5 (2010).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately.  See 38 C.F.R. § 4.25. The evaluation of 
the same disability under various diagnoses is to be avoided.  
That is to say that the evaluation of the same manifestation 
under different diagnoses, a practice known as "pyramiding" is 
to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the symptoms are 
duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  Pertinent to the facts before the 
Board, DC 7800 is entirely cosmetic in nature, and does not 
encompass any component of pain, which may be separately rated.  
Id. 

Under prior DC 7804, a scar that was superficial and painful on 
examination could be assigned a 10 percent rating.  38 C.F.R. 
§ 4.118, DC 7804 (in effect prior to October 23, 2008).  Note (1) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7804, 
Note (1) (in effect prior to October 23, 2008).  Note (2) 
pertains to a finger or toe and is not applicable.  See 38 C.F.R. 
§ 4.118, DC 7800, Note (2).

Under the amended regulations for rating skin disabilities, a 
10 percent evaluation may be assigned under DC 7804 where there 
are one or two scars that are unstable or painful.  See 38 C.F.R. 
§ 4.118, DC 7804 (2010).  Note (1) to DC 7804 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin.  See 38 C.F.R. § 4.118, DC 7804, Note 
(1).  Note (2) to DC 7804 provides that if one or more scars are 
both unstable and painful, then 10 percent is added to the 
evaluation that is based on the total number of unstable or 
painful scars.  See 38 C.F.R. § 4.118, DC 7804, Note (2)(2010).  
Note (3) to DC 7804 provides that scars evaluated under DC 7800, 
7801, 7802, or 7805 may also receive an evaluation under this 
diagnostic code when applicable.  See 38 C.F.R. § 4.118, DC 7804, 
Note (3).

The amended code no longer explicitly references the need for an 
objective finding that the scars are painful on examination.  The 
amended code is most favorable; however, on the facts of this 
case, because the Veteran could be evaluated under the prior 
criteria, and because the amended regulation can only be applied 
effective October 23, 2008, the Board finds that the Veteran 
should be rated under prior DC 7804.  38 C.F.R. § 4.3; see 
generally Fenderson v. West, 12 Vet. App. 119 (1998).  

A review of other applicable rating codes reveals that the 
Veteran would not be entitled to any greater rating than that 
already provided under DC 7800, with the addition of DC 7804.  
The Board finds that further evaluation under other diagnostic 
codes for rating skin disabilities is not appropriate.  

Service treatment records show that the Veteran had emergency 
treatment for a right facial laceration in September 1984, and 
was subsequently hospitalized for scar revision surgery in 
October 1985.  

Following his November 2005 claim of service connection for his 
scar, the Veteran was afforded neurological and scar 
examinations, both addressed in the same February 2006 report.  
The scar examination report revealed that the Veteran reported 
symptoms of pain over the right side of his neck, which developed 
several months after the revision surgery, and were experienced 
without warning, several times per month as a sensation of warmth 
in and around the ear.  The Veteran described compressing the 
scar with his hand to alleviate the pain, which lasted anywhere 
from a few seconds to a minute.  At that time the Veteran was 
able to shave without difficulty, and he could hear, chew his 
food, and speak well.  On examination, the Veteran had a well-
healed scar below the chin on the right, with minimal hypesthesia 
adjacent to the scar itself.  There was no facial weakness, no 
loss of hearing, and the tympanic membranes were clear.  The 
examiner concluded that the Veteran had a well-healed scar from a 
knife wound with mild intermittent pain that reportedly occurred 
two to three times per month and lasted a brief period of time, 
and was undoubtedly related to his scar.  In the examiner's 
opinion this pain was of minimal consequence.  

In addition, the Veteran had a February 2006 examination of the 
muscles.  The examiner reviewed the Veteran's history of 
sustaining a deep laceration to the right facial area, involving 
the facial artery, parotid gland, and right masseter muscle.  The 
Veteran's history revealed that the scar had been sutured, but 
became hypertrophic leading to revision surgery with good 
results.  The scar was noted to be disfiguring, but only in 
profile, as it was not visible on the face.  The scar extended 
from the Veteran's right ear lobe under his mandible for 9.5 
centimeters.  It was curvilinear, depressed, partly hypertrophic 
and pale, with normal texture.  There was minimal loss of 
underlying tissue, no adherence to underlying tissue, and no 
ulceration, keloid or inflammation.  A photograph of the scar was 
requested and subsequently associated with the file in May 2006.  
Impression was of a healed masseter muscle, without residual, as 
well as a healed parotid gland and facial artery.  The Veteran's 
residual pain was noted to have been addressed recently by the 
neurologist.  The Veteran was noted to work in the copper mine.  
An addendum explained that the Veteran reported pain from the 
laceration interfered with his activities of daily living, and 
was a 6 of 10 in intensity. 

The Veteran had a subsequent VA examination of his facial scar in 
August 2009.  This examiner noted that the Veteran's scar 
resulting from a laceration to his right lower cheek was .2 
centimeters wide and 9 centimeters long, and was elevated or 
depressed.  On examination the scar was superficial, and without 
inflammation; edema; keloid formation; abnormal texture; 
underlying soft tissue loss; induration or inflexibility; 
adherence to underlying tissue; pain; or disabling effects.  The 
scar had an area of hypo-or hyper-pigmentation; however, the 
abnormal pigmentation, with darker than normal discoloration, had 
an area that was 6 square inches or 30 square centimeters or 
less.  There was no gross distortion or asymmetry.  It was noted 
that the Veteran worked as an equipment operator in the copper 
mines, and that he complained that wearing his ventilation mask 
for work irritated his scar.  

Also of record are the Veteran's contentions regarding stinging 
pain experienced from his scar.  Specifically, in December 2005, 
the Veteran wrote that since his stab wound and subsequent 
treatment including revision therapy, he had experienced  
stinging pain along the scar line on his face.  An April 2006 
letter submitted by the Veteran also pointed out a mistake in his 
February 2006 examination report, and clarified that the 
frequency of the pain he experienced was two to three times each 
week, or two times per week on average, not monthly as had been 
transcribed by the examiner.  In July 2006 the Veteran expressed 
his concern regarding his recurring pain of his facial injury for 
the past 20 years, and his disagreement with the neurologist's 
description of his pain as mild.  

A June 2007 Decision Review Officer (DRO) report reveals that the 
Veteran's pain was occurring two or three times per week on 
average.  The Veteran emphasized that the scar caused a "sharp 
stinging pain," and was not minimal.  The Veteran again 
described seeking relief from the pain by applying pressure to 
the scar.  He reported that he was careful when he shaved in 
order to avoid opening the scar tissue, which had not happened 
recently.  The DRO noted that the scar stretched from the ear 
lobe to the middle of the right mandible area, but did not appear 
to be depressed, and was only slightly pale in coloration.  

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Veteran's reports have been consistent throughout 
the duration of this appeal, and as such his statements are 
credible and given probative value.  

In summary, the scar is 9.5 centimeters long, .2 centimeters 
wide, depressed, not adherent to underlying tissue,  has an area 
of hypo-or hyper-pigmentation that was 6 square inches or 
30 square centimeters or less, has normal texture, with minimal 
loss of underlying soft tissue, and is not indurated or 
inflexible.  The scar is consistently reported to be painful 
approximately two to three times per week, and described as 
sharp, stinging pain that is a 6 out of 10 in intensity.  The 
scar was painful on examination in February 2006.  The evidence 
does not establish that at least four of the characteristics of 
disfigurement are met so as to meet the requirements for a rating 
of 50 percent.

The Board finds a preponderance of the evidence of record is 
against a 50 percent rating for the facial scar disability, 
currently rated as 30 percent disabling under DC 7800.  The 
Board, however, finds a preponderance of the evidence of record 
supports a separate initial disability rating of 10 percent for 
the component of pain in relation to the facial scar under prior 
DC 7804.  This Note provides separate evaluation of disabling 
effects other than disfigurement that are associated with an 
individual scar(s) of the head, face, or neck, such as pain, 
instability, and residuals of associated muscle or nerve injury, 
under the appropriate diagnostic code(s) and applies § 4.25 to 
combine the evaluation(s) with the evaluation assigned under this 
diagnostic code.  See 38 C.F.R. § 4.118, DC 7800, Note 4 (2010).  
Additionally, the Board has also considered whether to issue 
staged ratings pursuant to Fenderson, and finds that under the 
circumstances, staged ratings are not appropriate.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  In this case, the Veteran has alleged that 
his service-connected facial scar is irritated by wearing his 
ventilator mask at work, and results in unpredictable instances 
of pain.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board acknowledges that 
the Veteran has stated that his scar is painful and is irritated 
by wearing his mask at work; however, there are not frequent 
interferences with his work.  Further, the Board acknowledges 
that he was hospitalized for the initial laceration and 
subsequent scar revision surgery in the 1980s; however, the 
Veteran has not since been hospitalized for any recurring 
problems with his scar.  In short, the rating criteria 
contemplate not only his symptoms, but the severity of his 
disability.  The Board does not find that the schedular criteria 
have been inadequate for rating the manifestations of the 
service-connected disability.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

The preponderance of the evidence is against the Veteran's claim 
for an increased rating under DC 7800, but in support of a 
separate initial rating of 10 percent under prior DC 7804.  In 
reaching this conclusion, the benefit-of-the-doubt doctrine has 
been appropriately applied.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2010); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

An initial rating in excess of 30 percent for a scar, right face, 
residual of laceration, is denied.  

A separate 10 percent rating for pain on examination of a scar, 
right face, residual of laceration is granted, subject to the 
laws and regulations governing the award of monetary benefits.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


